DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first hydraulic system” for use in raising and lowering the boom with respect to the frame, as recited in Claims 1 and 8, must be shown or the feature(s) canceled from the claim(s).  While the “lift assembly 100” is shown in Fig. 1B, this structure is not understood to be a part of the “first hydraulic system, as described in the Specification, on page 7, line 27 through page 9, line 26.  In fact, this portion of the Specification specifically states that the “hydraulic cylinders”, which presumably are the key feature the “first hydraulic system”, are not visible in the drawings. Because mechanical inventions are largely searched using the Drawings, it is important that every claimed feature be illustrated.  



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites, “A trailer comprising: 
a frame; 
a hitch secured to the frame; 
a boom including a rearward portion having a first end and a second end, the boom further including a forward portion pivotally connected to the second end;
wherein the boom has a folded arrangement in which the forward portion is folded underneath the rearward portion and an unfolded arrangement in which the forward portion is coplanar with the rearward portion; and 
a first hydraulic system configured to raise and lower the boom with respect to the frame.”
Claim 1 is indefinite because the Specification defines the “second end” of the rearward portion (201) as being represented in the Drawings using reference character “209b”, which is the end distal to the forward portion (202).  In contrast, the first end (209a) of the rearward portion (201) is adjacent the second end (207b) or the forward portion (202).  Moreover, the Specification (P6, L6-10) and Drawings (Figs. 3 and 5) describe/show the forward portion (202) as being pivotably connected to the “first end” (209a) of the rearward portion (201), and second end” (209b) of the rearward portion, as currently claimed.
b)	Claim 8 recites the same language with respect to the claimed boom having the forward portion pivotably connected to the “second end” of the rearward portion.  In addition, Claim 8 further recites “raising the first end of the rearward portion with respect to the second end of the rearward portion”, which correlates with the “first end” (209a) of the rearward portion (201) being pivotably connected to the second end (207b) of the forward portion, as shown in Figs. 3 and 5).  As such, Claim 8 is indefinite for reciting that the forward portion is pivotally connected to the second end of the rearward portion.
c)	Claim 3 recites, “The trailer of claim 2, wherein the second hydraulic cylinder is a dual acting hydraulic cylinder.”  However, Claim 2 recites a “second hydraulic system”; accordingly, there is no antecedent basis for the “second hydraulic cylinder” in Claim 3.
d)	Claim 5 recites, “The trailer of claim 3, wherein the slide assembly linkage includes a link, wherein the link is pivotally connected to both the roller assembly and the rearward portion.”  However, Claim 3 does not recite “a slide assembly linkage”; accordingly, there is no antecedent basis for “the slide assembly linkage” in Claim 5.  The term “slide assembly linkage” is first recited in Claim 4. 
the rollers are positioned in the forward portion in the folded arrangement in the unfolded arrangement.”  However, Claim 3 does not recite “rollers”; accordingly, there is no antecedent basis for “the rollers” in Claim 6.  The term “a plurality of rollers” is first recited in Claim 4.  In addition, the phrase “the rollers are positioned in the forward portion in the folded arrangement in the unfolded arrangement” is unclear because it appears to be stating that the “folded arrangement” is “in the unfolded arrangement”. 

f)	Claim 13 is indefinite for the same unclear phrase, i.e., “the rollers are positioned in the forward portion in the folded arrangement in the unfolded arrangement”.   

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 7-8, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keast et al., US 10,851,601, in view of Schleis, US 4,024,957.
With regard to Claims 1, 7-8, and 14-16, Keast discloses a trailer and method of operating a trailer (Figs. 1-7, C7, L38 – C20, L3),

a frame (213, Figs. 2A-2D; 513, Figs. 5A-5E); 
a hitch (212, 561) secured to the frame (Figs. 2B, 5A, 5D); 
a boom including a rearward portion (529, Figs. 5A-5D) having a first end and a second end (Fig. 5D) and a forward portion (529a) that is telescopingly movable within the rearward portion and is positioned (i.e., extended or retracted) when the rearward end is raised (Fig. 5D, C15, L58-64); and 
a first hydraulic system (596, 59a) configured to raise and lower the boom with respect to the frame (Figs. 5A-5D);
the method including:
providing the above described trailer; 
raising the first end of the rearward portion with respect to the second end of the rearward portion and then positioning the forward portion in its extended position (Figs. 5B-5D); and
using the boom to support an oil drilling pipe (503, Fig. 5D-5E).
Keast fails to teach a boom having a forward portion that is pivotably connected to the rearward portion such that the forward portion can be folded under the rearward portion.  Schleis discloses a boom (7, 8, Figs. 1-8, C2, L4 – C3, L49) mounted on a trailer (3, 4), wherein the boom includes a forward portion (8) pivotally connected to the rearward portion (7, Figs. 1-2, 6-8); wherein the boom has a folded arrangement in which the forward portion is folded 
US 2,958,430;   US 7,077,209;  US 10,584,541;   US 2006/0104746;                 US 2009/0185883;   US 2013/0251491;  US 2013/0269268;  and                       US 2013/0302114.
With regard to Claims 4 and 11, Keast discloses the trailer further includes  a slide assembly linkage (Figs. 2C, 2D, 7A, 7B, C16, L64 – C18, L3) including a roller assembly (Fig. 7A, 7B) including a plurality of rollers (595b, 564a, 564b).  Note:  Claims 4 and 11 do not recite where the slide assembly linkage is located with respect to the other components of the trailer; as such, this claimed feature can be broadly construed to be located anywhere on the trailer. 
9.	Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keast in view of Schleis, as applied to Claims 1 and 8, and further in view of Buchanan, US 9,863,193.  The combination of Keast and Schleis fails to teach a second hydraulic system to position the forward portion relative to the rearward portion of the boom.  Instead, Keast teaches the use of a sprocket and chain mechanism to move the forward boom portion relative to the rearward portion, while Schleis teaches the use of movement of the trailer to reposition the forward boom portion.  Buchanan discloses a hydraulically powered trough extension (Figs. 1-5, C3, L17 – C5, L43) that includes a two-part pivotable trough for moving tubulars to a drilling rig (Figs. 1a-1d), the trough having a rearward portion (4, Figs. 1-3) and a forward portion (11) that are connected by a linkage (1, Figs. 2-5) which is actuated by a second hydraulic system (2, 3) for  pivoting/folding the forward portion above the rearward portion, the second hydraulic system having a dual acting hydraulic cylinder (C3, L33 – C4, L20).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Keast/Schleis boom to use a second hydraulic system/second dual acting hydraulic cylinder to fold/pivot and extend the boom because  . 

10.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, US 9,863,193, in view of Schleis, US 4,024,957.
With regard to Claims 1, 8, 15, and 16, Buchanan discloses a trailer and method of operating a trailer (Figs. 1-5, C3, L17 – C5, L43),
 the trailer (Figs. 1a-1d) including:
a frame (25); 
a hitch (39) secured to the frame (Figs. 1a-1d); 
a boom including a rearward portion (4, Figs. 1-4) having a first end and a second end (Fig. 1a-1d), the boom further including a forward portion (11) pivotably connected to the second end (Figs. 1a-1b), wherein the boom has a folded arrangement in which the forward portion is folded above the 
a first hydraulic system (38) configured to raise and lower the boom with respect to the frame (Figs. 1b-1d);
the method including:
providing the above described trailer; 
raising the first end of the rearward portion with respect to the second end of the rearward portion (Figs. 1c-1d); 
positioning the forward portion in the unfolded arrangement when the forward portion is raised (Fig. 1b-1c); and 
using the boom to support an oil drilling pipe (Fig. 1d, C5, L34-43).
Buchanan fails to teach a boom having a forward portion that is pivotably connected to the rearward portion such that the forward portion can be folded underneath the rearward portion.  Schleis discloses a boom (7, 8, Figs. 1-8, C2, L4 – C3, L49) mounted on a trailer (3, 4), wherein the boom includes a forward portion (8) pivotally connected to the rearward portion (7, Figs. 1-2, 6-8); wherein the boom has a folded arrangement in which the forward portion is folded underneath the rearward portion (Fig. 2) and an unfolded arrangement in which the forward portion is coplanar with the rearward portion (Fig. 1), wherein the forward portion can pivot approximately 180 degrees with respect to the rearward position (Fig. 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Buchanan such 
With regard to Claims 2-3 and 9-10, Buchanan discloses a second hydraulic system having a dual acting hydraulic cylinder (2, 3, Figs. 2-4, (C3, L33 – C4, L20).
With regard to Claims 4-6 and 11-13, Buchanan discloses that the trailer further includes a slide assembly linkage (Figs. 2-5) having a roller assembly (15, 16) including a plurality of rollers (16, Fig. 5), a link (1, Figs. 3-4), wherein the link is pivotally connected to both the roller assembly (Figs. 2-3, 5) and the rearward portion (Figs. 2-3,5), wherein the rollers (16) are positioned in the forward portion in the folded arrangement in the unfolded arrangement. 
With regard to Claims 7 and 14, Buchanan discloses wherein the forward portion can pivot approximately 180 degrees with respect to the rearward portion (Figs. 1a, 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2,958,430;  US 7,077,209;  US 8,684,198;  US 10,584,541;                   US 2006/0104746;   US 2009/0185883;   US 2013/0251491;  US 2013/0269268;  and  US 2013/0302114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652